Citation Nr: 0317631	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-11 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than December 7, 
2000, for the grant of service connection for diabetes 
mellitus.  



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from June 1965 to May 
1969.  

The veteran testified at a Travel Board hearing held before 
the undersigned at the RO in February 2003 in connection with 
his appeal.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  Regulations implementing the 
VCAA have been issued [66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159)] and the 
requirements of VCAA have been further clarified by the Court 
in Quartuccio v. Principi, 16 Vet. App 83 (2002).  

It does not appear that the RO has discussed the VCAA in 
developing and adjudicating the veteran's claim.  It would 
potentially be prejudicial to the veteran for the Board to 
issue any decision at this time.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

IN general, an award of service connection based on the 
filing of a claim received more than one year after 
separation from service be made effective no earlier than the 
date of receipt of the claim.  However, the application of 
the effective date rules to awards involving disabilities 
recognized as the result of herbicide exposure, including 
diabetes mellitus, may be affected by the final stipulation 
and order in Nehmer et al. v. United States Veterans Admin., 
et al., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"), and 
the specific guidance provided in Nehmer et al. v. United 
States Veterans Admin., et al., 32 F. Supp. 2d. 1175 (N.D. 
Cal. 1999) ("Nehmer II"), which together created an exception 
to the general effective date rules in certain cases.  The 
veteran may have potential eligibility to an earlier 
effective date under the Nehmer rulings if the filing of an 
earlier claim can be documented.   Accordingly, the case is 
remanded to the RO for the following actions:  

1.  Efforts should be undertaken to 
ensure that any development and 
notification actions required to satisfy 
the VCAA are accomplished.  

2.  The issue on appeal should be 
readjudicated.  If the determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be allowed a reasonable period of 
time for reply.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



